Name: Commission Regulation (EEC) No 2777/82 of 18 October 1982 re-establishing the levying of customs duties on sodium dichromate falling within subheading 28.47 B ex II and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applyn
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 82 Official Journal of the European Communities No L 293/5 COMMISSION REGULATION (EEC) No 2777/82 of 18 October 1982 re-establishing the levying of customs duties on sodium dichromate falling within subheading 28.47 B ex II and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply nating in Romania reached that reference base ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference scheme is likely to cause economic difficul ­ ties in a region of the Community ; whereas customs duties in respect of the products in question must therefore be re-established against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 22 October 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products origi ­ nating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof , Whereas , in pursuance of Article 1 of that Regulation , duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveil ­ lance everv three months on the reference base referred to in Article 1 1 ; Whereas , as provided for in Article 11 , where the increase of preferential imports of those products, originating in one or more beneficiary countries, causes , or is likely to cause , economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be , as a general rule , 120 % of the highest maximum amount valid for 1980 ; Whereas, in the case of sodium dichromate falling within subheading 28.47 B ex II , the reference base is fixed at 211 761 ECU ; whereas , on 13 October 1982, imports of these products into the Community origi ­ CCT heading Description No 28.47 B ex II Sodium dichromate (NIMEXE code 28.47-41 ) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu roped n Comm un ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 October 1982 . For the Commission Karl-Heinz NARJES Mtmbtr of the Commission (') OJ No L 365, 21 . 12 . 1981 , p . 1 .